Citation Nr: 1328466	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-45 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty October 
1965 to October 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2008 
rating decision of the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran had also perfected an appeal of the RO's 
September 2008 denial of service connection for a sleep 
disorder.  However, in a November 2009 VA Form 9 
(Substantive Appeal), he indicated that he believed that his 
sleep problems are due to posttraumatic stress disorder 
(PTSD).  A July 2010 rating decision granted him service 
connection for PTSD (with associated sleep problems).  
Consequently, the matter of service connection for sleep 
problems is not before the Board.

The issues of service connection for bilateral foot and 
bilateral shoulder disabilities are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if action on his part is 
required. 


FINDING OF FACT

A back injury in service is not shown; the Veteran's current 
low back strain and disc disease were not manifested in 
service; and his current back disability is not shown to be 
related to, his service, including as due to injury or 
environmental exposures therein. 


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303 (2012). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or 
lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of this claim prior to its initial 
adjudication.  An April 2008 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing and the evidence he was 
responsible for providing, and advised him of disability 
rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record and has not 
alleged that notice in this case was less than adequate.

Service treatment records (STRs) and available post-service 
treatment records have been secured.  (A request for records 
of treatment prior to 2000 from Mercy Medical Center 
produced a response that such records are no longer 
available.  The RO arranged for a VA examination in August 
2010.  The examination report is adequate for rating 
purposes, as the examiner expressed familiarity with the 
record, conducted a thorough examination, and offered an 
opinion that includes explanation of rationale with citation 
to factual data.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Board finds that the record, as it stands, 
includes adequate competent evidence to allow the Board to 
decide this matter, and that no further development of the 
evidentiary record is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  

Legal Criteria, Factual Background, Analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disability, 
there must be evidence of a present disability; evidence of 
an in-service incurrence or aggravation of a disease or 
injury; and evidence of a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  The determination as to 
whether these requirements are met is based on an analysis 
of all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran served in Vietnam from October 1966 to October 
1967.  Veterans who, during active service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, are presumed to have 
been exposed to an herbicide agent therein, unless there is 
affirmative evidence of non-exposure.  If a Veteran was 
exposed to an herbicide agent during service, certain 
enumerated diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.  The enumerated diseases do not include low back 
strain or disc disease.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e). 

The United States Court of Appeal for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nonetheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, at 1042 (Fed. 
Cir. 1994).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, and in Virtual VA, with an 
emphasis on the evidence relevant to the matter on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim. 

The Veteran's STRs, including his October 1968 service 
separation physical examination report, are silent for 
complaints, findings, treatment, or diagnosis related to his 
back.  On October 1968 service discharge examination, the 
Veteran denied having or having had back pain.  His back was 
normal on clinical evaluation.  

VA treatment records show that on January 2000 VA 
evaluation, the Veteran reported chronic aching pain in his 
entire back, from the neck to the low back, that occurs when 
he lies down, and goes away when he stands.  He had not 
sought medical attention for it.  He had previously self-
treated with alcohol, and now was using aspirin or Tylenol 
for relief.  He reported having lumbar laminectomies (in 
1978 or 1979).  On June 2007 VA evaluation, the assessment 
was low back pain.

In his January 2009 notice of disagreement, the Veteran 
complained of constant back joint pain.  

In March 2009, the Veteran reported that when he first got 
to Vietnam, he was a stevedore on the Saigon River.  In 
about the 2nd month, he hurt his back, so they put him on 
guard duty.  In May 2009, the Veteran indicated that he 
injured his back unloading a ship during service.  

In April 2009, the Veteran reported he had received 
treatment for his back in about 1972 or 1973.  

In November 2009, the Veteran indicated that back pain 
started bothering him around the 2nd month he was in Vietnam; 
he sought treatment, and was put on light duty.  The pain 
came and went through the rest of his service.  His spouse 
stated that when the Veteran was discharged from service, he 
took a job at a packing company, but after 2 weeks was told 
there was something wrong with his back and let go.  

On August 2010 VA spine examination, it was noted that the 
Veteran's claims file was reviewed prior to the examination, 
and his history was considered.  The Veteran related that at 
one point in service, he was moving 100-gallon barrels from 
a truck, when they fell and came at him.  To avoid them he 
awkwardly twisted his low back, and since then has had low 
back pain intermittently.  Based on the Veteran's reports, 
it seemed that had an L4-5 diskectomy (privately done) in 
about 1978 or 1979.  After examination, which revealed a 
surgical scar on the dorsal surface of his back, in its 
midline, the impressions were chronic low back strain; and 
lumbar degenerative disc disease status post lumbar 
diskectomy.  It was the examiner's opinion that the 
Veteran's chronic low back strain and lumbar degenerative 
disc disease were not likely related to his service.  The 
examiner explained that low back pain, particularly in the 
form of chronic muscular strain, is quite common in the 
general population.  It is expected that in the course of 
one's life, most people will experience such pain.  It is 
often times related to various causative factors that the 
patients ascribe it to.  However, in general, it cannot be 
reliably attributed to a single event.  As for the lumbar 
disc disease, it was unlikely that the Veteran had a 
herniated disc [in service] that became symptomatic 10 years 
following service and required surgery.  Disc pathology, 
particularly in the lumbar spine, is quite common in the 
general population.  The fact that the Veteran had 
diskectomy for his lumbar back pain does not necessarily 
mean that it is attributable to his service.  The 
constellation of symptoms related to chronic muscular strain 
and degenerative disc disease is quite common and increases 
in frequency with age.  

At the outset the Board notes that the Veteran appears to be 
alleging that his back disability is related to his exposure 
to herbicides/Agent Orange in service.  Although he served 
in Vietnam, and thus is presumed to have been exposed to 
herbicides, back strain and disc disease are not listed 
among the diseases recognized as related to herbicide 
exposure enumerated in 38 C.F.R. § 3.309(e); consequently, 
the presumptive provisions of 38 U.S.C.A. § 1116 do not 
apply.  Furthermore, the Veteran has not presented any 
evidence that affirmatively relates back strain and/or 
lumbar disc disease to herbicide exposure.

Consequently, to establish service connection for his back 
disability, the Veteran must show, by competent evidence, 
that it was manifest in service or that it is otherwise 
causally related to his service.  

The Veteran's service treatment records do not show 
complaints, findings, or treatment of a back disease or 
injury in service; on service discharge examination in 
October 1968 he denied having or having had back pain, and 
his spine was normal on clinical evaluation.  Notably, while 
denying a history of back pain on separation the Veteran 
endorsed a dozen other various physical complaints.  
Logically, if he was having any significant back pain in 
service, it would have been noted in that report.  By their 
very nature (in that they are contemporaneous official 
records that reflect the state of the Veteran's health) the 
service treatment records are material, highly probative 
evidence against the Veteran's claim.  

The Veteran apparently had a couple of back surgeries in the 
late 1970's (histories note these were in 1978/79, but there 
are no contemporaneous records).  He identified the treating 
facility, and the related records were sought, but were 
reported to have been destroyed, and unavailable.  By their 
lay reports of continuity of complaints since injury in 
service the Veteran and his spouse have attempted to relate 
his surgically treated back problems to his service.  
However, because they are self-serving and contradicted by 
contemporaneous records that are available, their lay 
accounts are deemed not credible.  
A VA physician opined in August 2010 that the Veteran's disc 
surgery in 1978/1979 was not likely related to an injury in 
service.  The examiner (a physician who by virtue of 
training is qualified to provide opinions requiring medical 
expertise) expressed familiarity with the record and the 
opinion is accompanied by an explanation of rationale that 
includes a detailed discussion of the etiological factors 
that contribute to the development of intervertebral disc 
disease.  The opinion is therefore highly probative evidence 
in this matter.  

Regarding the Veteran's allegations that his back disability 
is related environmental exposures (as well as injury 
sustained) in service, the Board notes that in the absence 
of credible evidence of injury in service and (particularly) 
continuity of complaints thereafter, the matter of a nexus 
between disabilities such as lumbar disc disease and strain 
and environmental exposures or an undocumented injury in 
service is a medical question that is beyond the capability 
of lay observation.  The Veteran is a layperson, and does 
not cite to supporting medical opinion or literature.  His 
opinion in the matter is therefore without probative value.   
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's current 
back disability is related to his service.  Therefore, the 
appeal seeking service connection for such disability must 
be denied.


ORDER

The appeal seeking service connection for a back disability 
is denied. 


REMAND

While the record reflects that VA's VCAA-mandated 
notification duties are met, the Board finds that further 
development is needed for VA to meets its duties to assist 
the Veteran in developing his claims.  

VA's assistance duties include arranging for a medical 
examination/opinion when such is necessary to make a 
decision on a claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  An examination/opinion is necessary (in 
a service-connection claim) if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but (1) contains competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury 
or disease in service, or has a presumptive disease during 
the pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App.79, 83-86 (2006) (noting that the third prong 
may be satisfied by lay evidence of continuity or equivocal 
or non-specific medical evidence). 

A May 1967 STR shows the Veteran received treatment for 
athlete's foot, and on service discharge examination in 
October 1968, he reported that he had had foot trouble.  
Regarding shoulder disability, in May 2009, he reported that 
his duties in service included unloading a ship in service 
for a few weeks.  VA medical records show that he now has 
degenerative joint disease and likely rotator cuff injuries 
of both shoulders and degenerative joint disease of his 
feet.  In February 2009, he reported that he developed 
jungle rot in service.  [He also alleges the remaining 
claimed disabilities are related to exposure to Agent Orange 
in service.].  

The Veteran has not been afforded a VA examination in these 
matters.  Regarding the bilateral shoulder arthritis and/or 
rotator cuff injuries, he has provided evidence of a current 
diagnosis of the disabilities and a possible etiological 
factor (unloading a ship in service -which is consistent 
with his service occupational specialties of cargo/supply 
handler).  Regarding bilateral foot disorders, he had 
athlete's foot in service and a history of complaints of 
foot trouble at separation and now has degenerative joint 
disease of his feet.  Accordingly, the "low threshold" 
standard as to when an examination is necessary, endorsed by 
the U.S. Court of Appeals for Veteran's Claims in McLendon, 
is met.

The case is REMANDED for the following:

1.  The RO should arrange for an 
orthopedic examination of the Veteran to 
determine the nature and likely etiology 
of his current bilateral shoulder and 
foot disabilities.  The entire must be 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail.  
Based on a review of the Veteran's 
pertinent medical history and examination 
of the Veteran, the examiner should 
provide opinions that respond to the 
following: 

(a) Please identify, by medical 
diagnosis, each shoulder and foot 
disability entity found.

(b) Please identify the likely etiology 
for each shoulder and/or foot disability 
entity diagnosed.  Specifically, is it at 
least as likely as not (a 50 % or better 
probability) that the disability is 
related to the Veteran's service/events 
therein, to include (for the shoulders) 
duties unloading a ship, and (for the 
feet) treatment in service/history noted 
at separation, as well as environmental 
exposures.   

The examiner must explain the rationale 
for all opinions. 

2.  The RO should then review the record 
and readjudicate these claims.  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


